Exhibit 10.7

CONVERSION AGREEMENT

This Conversion Agreement is dated as of May 26, 2006 (the “Conversion
Agreement”) by and between the parties set forth on the signature page hereto
(the “Lenders”), and Small World Kids, Inc., a Nevada corporation (the
“Company”), with reference to the following:

A.            Lenders have loaned to the Company the aggregate principal amount
of $500,000 (the “Loan Amount”), all of which is currently outstanding.

B.            The Company is selling to investors shares of Class A-1
Convertible Preferred Stock (the “Class A-1 Shares”) with the powers,
designation, preferences and relative rights of such class substantially as set
forth on Exhibit A attached hereto.

C.            It is a condition to the closing of the sale of the Class A-1
Shares that the Loan Amount be converted into 454,500 Class A-1 Shares.

D.            The Lenders are willing to agree to such conversion on the terms
and conditions set forth herein.

NOW THEREFORE, the parties hereto agree as follows:


1.             CONVERSION. UPON THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
LENDERS HEREBY AGREE TO CONVERT ALL OF THE LOAN AMOUNT INTO 454,500 SHARES OF
CLASS A-1 SHARES.


2.             THE CONVERSION OF THE LOAN AMOUNT SET FORTH IN SECTION 1 ABOVE IS
CONDITIONED UPON THE FOLLOWING:


(A)           AT LEAST $2,000,000 IN GROSS PROCEEDS FROM THE SALE OF THE
CLASS A-1 SHARES SHALL HAVE BEEN RECEIVED;


(B)           THE HOLDERS OF THE COMPANY’S OUTSTANDING INDEBTEDNESS FOR BORROWED
MONEY IN THE AGGREGATE PRINCIPAL AMOUNT OF $3,000,000 (EXCLUSIVE OF INDEBTEDNESS
OWED TO LAURUS MASTER FUND LTD., ST. CLOUD CAPITAL PARTNERS L.P., HORIZON
FINANCIAL SERVICES GROUP USA AND EDDY GOLDWASSER) SHALL HAVE CONVERTED SUCH
INDEBTEDNESS INTO 2,727,278 CLASS A-1 SHARES;


(C)           THE OUTSTANDING INDEBTEDNESS OWED TO ST. CLOUD IN THE PRINCIPAL
AMOUNT OF $2,500,000 SHALL HAVE BEEN RESTRUCTURED AS FOLLOWS:


(1)           THE COMPANY SHALL PREPAY $50,000


(2)           THE REMAINING PRINCIPAL AMOUNT SHALL BE EVIDENCED BY TWO NOTES.
THE FIRST NOTE IN THE PRINCIPAL AMOUNT OF $200,000 WILL BE FOR TWELVE MONTHS
WITH MONTHLY AMORTIZATION PAYMENTS AT A 10% INTEREST RATE. THE SECOND NOTE WILL
BE FOR $2,250,000 WITH INTEREST AT 10% PER ANNUM, INTEREST ONLY PAYABLE ON
JUNE 30, 2006 AND SEPTEMBER 15, 2006. COMMENCING SEPTEMBER 16, 2006, PAYMENTS
WILL BE INTEREST ONLY EACH MONTH THROUGH SEPTEMBER 15, 2008 AND COMMENCING
OCTOBER 15, 2008, MONTHLY AMORTIZATION PAYMENTS (BASED ON A FIVE-YEAR
AMORTIZATION) WITH ALL INTEREST PLUS UNPAID PRINCIPAL DUE ON SEPTEMBER 15, 2011.


 


--------------------------------------------------------------------------------


 


THE SECOND NOTE WILL BE CONVERTIBLE INTO SHARES OF THE COMMON STOCK OF THE
COMPANY AT $4.00 PER SHARE (SUBJECT TO ADJUSTMENT);


(D)           THE COMPANY SHALL HAVE AMENDED ITS ARTICLES OF INCORPORATION TO
INCREASE THE AUTHORIZED SHARES OF PREFERRED STOCK TO 15,000,000 OF WHICH
12,000,000 SHARES SHALL BE DESIGNATED CLASS A-1 CONVERTIBLE PREFERRED STOCK; AND


(E)           SWT, LLC SHALL HAVE CONVERTED ALL OF THE 2,500,000 SHARES OF THE
CLASS A CONVERTIBLE STOCK WHICH IT OWNS INTO 4,897,261 CLASS A-1 SHARES.

IN WITNESSWHEREOF, the Lenders and the Company have caused this Conversion
Agreement to be executed as of the date first written above.

 

Small World Kids, Inc.

 

 

 

 

 

By

 

 

 

 

Debra Fine, Chief Executive Officer

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

SID MARSHALL ENTERPRISES

 

 

 

 

 

By:

 

 

 

 

Name:

Sid Marshall 

 

 

 

Title:

President, Sid Marshall Inc.
As General Partner,
Sid Marshall Enterprises

 

 

 

 

 

FINE FAMILY TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

Russell Fine

 

 

 

Title:

Co-Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

Debra Fine

 

 

 

Title:

Co-Trustee

 


--------------------------------------------------------------------------------


 

 

POLINA KOMBERG

 

 

 

 

 

By:

 

 

 

 

Name:

Polina Komberg

 

 

 

Title:

 

 

 

 

 

 

FRONTERA GROUP, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Eric Manlunas

 

 

 

Title:

Managing Director

 

 

 

 

 

JARK HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Bill Abrams

 

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

EXHIBIT A

 

SMALL WORLD KIDS, INC.
CERTIFICATE OF DESIGNATION
OF THE
CLASS A-1 CONVERTIBLE PREFERRED STOCK

 

--------------------------------------------------------------------------------

[g137901ko01i001.gif]Pursuant to Section 78.195 of the General
Corporation Law of the State of Nevada

--------------------------------------------------------------------------------

 

 

Small World Kids, Inc., a corporation organized and existing under the laws of
the State of Nevada (the “Corporation”), hereby certifies that the following
resolution was duly adopted by the Board of Directors of the Corporation by
unanimous written consent effective May 26, 2006:

RESOLVED, that, Article 3 of the Amended Articles of Incorporation, creates and
authorizes up to 15,000,000 shares of preferred stock (the “Preferred Stock”),
of which there are no shares currently issued and outstanding. The Company has
previously issued 2,500,000 shares of Class A Convertible Preferred Stock which,
concurrently with the filing of this Certificate of Designation pertaining to
Class A-1 Convertible Preferred Stock, are being converted into such Class A-1
Convertible Preferred Stock pursuant to the filing of an amendment to
Certificate of Designation of the Class A Convertible Preferred Stock and will
no longer be outstanding. Accordingly, as of the date hereof, there are
15,000,000 shares of Preferred Stock which have the status of authorized but
unissued shares that are available for issuance.

RESOLVED FURTHER, the Board of Directors of the Corporation hereby establishes a
series of Class A-1 Convertible Preferred Stock to consist of 12,000,000 shares,
and hereby fixes the powers, designation, preferences and relative
participating, optional and other rights of such series of Class A-1 Convertible
Preferred Stock, and the qualifications, limitations and restrictions thereof,
as follows:

1.             DESIGNATION.

(A)           THE DESIGNATION OF THE SERIES OF CLASS A-1 CONVERTIBLE PREFERRED
STOCK CREATED BY THIS RESOLUTION SHALL BE “CLASS A-1 CONVERTIBLE PREFERRED
STOCK” (HEREINAFTER CALLED THE “CLASS A-1 PREFERRED STOCK”).

(B)           ALL SHARES OF CLASS A-1 PREFERRED STOCK SHALL BE IDENTICAL WITH
EACH OTHER IN ALL RESPECTS.

2.             LIQUIDATION RIGHTS.

(A)           GENERAL. IN THE EVENT OF ANY LIQUIDATION, DISSOLUTION OR WINDING
UP, WHETHER VOLUNTARY OR INVOLUNTARY, HOLDERS OF EACH SHARE OF CLASS A-1
PREFERRED STOCK SHALL BE ENTITLED TO BE PAID OUT OF THE ASSETS OR SURPLUS FUNDS
OF THE CORPORATION LEGALLY AVAILABLE FOR DISTRIBUTION TO HOLDERS OF THE
CORPORATION’S CAPITAL STOCK OF ALL CLASSES (WHETHER SUCH ASSETS ARE

 

 

 


--------------------------------------------------------------------------------


 

CAPITAL, SURPLUS, OR EARNINGS) BEFORE ANY SUMS SHALL BE PAID OR ANY ASSETS OR
SURPLUS FUNDS DISTRIBUTED AMONG THE HOLDERS OF COMMON STOCK OR TO THE HOLDERS OF
ANY SERIES OF PREFERRED STOCK WHICH MAY BE JUNIOR IN RIGHT OF PREFERENCE TO
CLASS A-1 PREFERRED STOCK, AN AMOUNT EQUAL TO $1.65 PER SHARE (AS ADJUSTED FOR
ANY STOCK DIVIDEND, COMBINATION OR SPLITS WITH RESPECT TO SUCH SHARES) OF
CLASS A-1 PREFERRED STOCK PLUS ANY CUMULATIVE AND OR ACCRUED AND UNPAID
DIVIDENDS THEREON (THE “STATED VALUE”). AFTER PAYMENT TO THE HOLDERS OF THE
CLASS A-1 PREFERRED STOCK OF THE AMOUNT SET FORTH IN THIS SECTION 2(A), THE
REMAINING ASSETS AND FUNDS OF THE CORPORATION LEGALLY AVAILABLE FOR
DISTRIBUTION, IF ANY, SHALL BE DISTRIBUTED AMONG THE HOLDERS OF THE COMMON STOCK
AND THE CLASS A-1 PREFERRED STOCK IN PROPORTION TO THE SHARES OF COMMON STOCK
THEN HELD BY THEM AND THE SHARES OF COMMON STOCK WHICH THEY HAVE A RIGHT TO
ACQUIRE UPON CONVERSION OF THE SHARES OF THE CLASS A-1 PREFERRED STOCK HELD BY
THEM.

(B)           DISTRIBUTIONS OTHER THAN CASH. WHENEVER THE DISTRIBUTION PROVIDED
FOR IN THIS SECTION 2 SHALL BE PAID IN PROPERTY OTHER THAN CASH, THE VALUE OF
SUCH DISTRIBUTION SHALL BE THE FAIR MARKET VALUE OF SUCH PROPERTY AS DETERMINED
IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE CORPORATION. IN EACH SUCH CASE,
THE HOLDERS OF THE CLASS A-1 PREFERRED STOCK SHALL BE ENTITLED TO A
PROPORTIONATE SHARE OF ANY SUCH DISTRIBUTION IN ACCORDANCE WITH THE PROVISIONS
HEREOF.

If the assets of the Corporation shall be insufficient to permit the payment in
full to holders of the Class A-1 Preferred Stock of the preferential amount set
forth in this Section 2, then the entire assets of the Corporation available for
such distribution shall be distributed ratably among the holders of the
Class A-1 Preferred Stock in accordance with the aggregate liquidation
preference of the shares of Class A-1 Preferred Stock held by each of them.

The sale, lease or exchange (for cash, shares of stock, securities or other
consideration) of all or substantially all the property and assets of the
Corporation, or the merger, consolidation or reorganization of the Corporation
into or with any other corporation, or the merger or consolidation of any other
corporation into or with the Corporation or any other transaction or series of
related transactions, in each case where the shareholders of the Corporation do
not continue to hold the majority of the voting power after such merger,
consolidation or reorganization, shall be deemed to be a liquidation for the
purposes of this section.

3.             CONVERSION.

The holders of Class A-1 Preferred Stock shall have conversion rights as
follows:

(A)           RIGHT TO CONVERT. EACH SHARE OF CLASS A-1 PREFERRED STOCK SHALL BE
CONVERTIBLE, AT THE OPTION OF THE HOLDER THEREOF, AT ANY TIME AFTER THE DATE OF
ISSUANCE OF SUCH SHARE, AT THE OFFICE OF THE CORPORATION OR ANY TRANSFER AGENT
FOR THE CLASS A-1 PREFERRED STOCK, INTO SUCH NUMBER OF FULLY PAID AND
NON-ASSESSABLE SHARES OF COMMON STOCK AS IS DETERMINED BY DIVIDING THE PURCHASE
PRICE ($1.10) OF ONE SHARE OF CLASS A-1 PREFERRED STOCK BY THE CONVERSION PRICE
(THE “CONVERSION PRICE”) AT THE TIME IN EFFECT FOR A SHARE CLASS A-1 PREFERRED
STOCK. THE CONVERSION PRICE PER SHARE OF CLASS A-1 PREFERRED STOCK INITIALLY
SHALL BE $1.10, SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS PROVIDED BELOW.

(B)           INTENTIONALLY DELETED.

 

A-2


--------------------------------------------------------------------------------


(C)           MECHANICS OF CONVERSION. NO FRACTIONAL SHARES OF COMMON STOCK
SHALL BE ISSUED UPON CONVERSION OF THE CLASS A-1 PREFERRED STOCK. IN LIEU OF ANY
FRACTIONAL SHARES TO WHICH THE HOLDER WOULD OTHERWISE BE ENTITLED, THE
CORPORATION SHALL PAY CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE THEN
APPLICABLE CONVERSION PRICE OF THE CLASS A-1 PREFERRED STOCK. BEFORE ANY HOLDER
OF CLASS A-1 PREFERRED STOCK SHALL BE ENTITLED TO CONVERT THE SAME INTO SHARES
OF COMMON STOCK PURSUANT TO SECTION 3(A), SUCH HOLDER SHALL SURRENDER THE
CERTIFICATE OR CERTIFICATES THEREFOR, DULY ENDORSED, AT THE OFFICE OF THE
CORPORATION OR OF ANY TRANSFER AGENT FOR THE CLASS A-1 PREFERRED STOCK, AND
SHALL GIVE WRITTEN NOTICE BY MAIL, POSTAGE PREPAID, TO THE CORPORATION AT ITS
PRINCIPAL CORPORATE OFFICE, OF THE ELECTION TO CONVERT THE SAME, AND SUCH
CONVERSION SHALL BE DEEMED TO HAVE BEEN MADE IMMEDIATELY PRIOR TO THE CLOSE OF
BUSINESS ON THE DATE OF SUCH SURRENDER OF THE SHARES OF CLASS A-1 PREFERRED
STOCK TO BE CONVERTED. THE CORPORATION SHALL, AS SOON AS PRACTICABLE THEREAFTER,
ISSUE AND DELIVER TO SUCH ADDRESS AS THE HOLDER MAY DIRECT, A CERTIFICATE OR
CERTIFICATES FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH SUCH HOLDER SHALL
BE ENTITLED. THE CORPORATION SHALL PAY ALL DOCUMENTARY, STAMP, TRANSFER OR OTHER
TRANSACTIONAL TAXES ATTRIBUTABLE TO THE ISSUANCE OR DELIVERY OF SHARES OF COMMON
STOCK UPON CONVERSION OF ANY SHARES OF CLASS A-1 PREFERRED STOCK; PROVIDED THAT
THE CORPORATION SHALL NOT BE REQUIRED TO PAY ANY TAXES WHICH MAY BE PAYABLE IN
RESPECT OF ANY TRANSFER INVOLVED IN THE ISSUANCE OR DELIVERY OF ANY CERTIFICATE
FOR SUCH SHARES IN A NAME OTHER THAN THAT OF THE HOLDER OF THE SHARES OF
PREFERRED STOCK IN RESPECT OF WHICH SUCH SHARES ARE BEING ISSUED.

(D)           STATUS OF CONVERTED STOCK. IN THE EVENT ANY SHARES OF CLASS A-1
PREFERRED STOCK SHALL BE CONVERTED PURSUANT TO THIS SECTION 3, THE SHARES SO
CONVERTED SHALL BE CANCELED AND SHALL NOT BE REISSUED AS CLASS A-1 PREFERRED
STOCK BY THE CORPORATION. ALL SUCH SHARES SHALL UPON THEIR CANCELLATION BECOME
AUTHORIZED BUT UNISSUED SHARES OF PREFERRED STOCK AND MAY BE REISSUED AS PART OF
A NEW SERIES OF PREFERRED STOCK TO BE CREATED BY RESOLUTION OR RESOLUTIONS OF
THE BOARD OF DIRECTORS, SUBJECT TO THE CONDITIONS AND RESTRICTIONS ON ISSUANCE
SET FORTH HEREIN.

(E)           CERTAIN ADJUSTMENTS AND DISTRIBUTIONS.

(I)            ADJUSTMENTS FOR SUBDIVISIONS OR COMBINATIONS OF COMMON STOCK. IN
THE EVENT THE OUTSTANDING SHARES OF COMMON STOCK SHALL BE SUBDIVIDED BY STOCK
SPLIT, STOCK DIVIDEND OR OTHERWISE, INTO A GREATER NUMBER OF SHARES OF COMMON
STOCK, THE CONVERSION PRICE OF EACH SHARE OF CLASS A-1 PREFERRED STOCK THEN IN
EFFECT SHALL, CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH SUBDIVISION, BE
PROPORTIONATELY DECREASED. IN THE EVENT THE OUTSTANDING SHARES OF COMMON STOCK
SHALL BE COMBINED OR CONSOLIDATED INTO A LESSER NUMBER OF SHARES OF COMMON
STOCK, THE CONVERSION PRICE OF EACH SHARE OF CLASS A-1 PREFERRED STOCK THEN IN
EFFECT SHALL, CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH COMBINATION OR
CONSOLIDATION, BE PROPORTIONATELY INCREASED.

(II)           STOCK DIVIDENDS AND OTHER DISTRIBUTIONS. IN THE EVENT THE
CORPORATION MAKES, OR FIXES A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF
COMMON STOCK ENTITLED TO RECEIVE, ANY DISTRIBUTION (EXCLUDING REPURCHASES OF
SECURITIES BY THE CORPORATION NOT MADE ON A PRO RATA BASIS) PAYABLE IN PROPERTY
OR IN SECURITIES OF THE CORPORATION OTHER THAN SHARES OF COMMON STOCK, AND OTHER
THAN AS OTHERWISE ADJUSTED FOR IN THIS SECTION 3 OR AS PROVIDED FOR IN SECTION 1
IN CONNECTION WITH A DIVIDEND, THEN AND IN EACH SUCH EVENT THE HOLDERS OF
CLASS A-1 PREFERRED STOCK SHALL RECEIVE, AT THE TIME OF SUCH DISTRIBUTION, THE
AMOUNT OF PROPERTY OR THE

A-3


--------------------------------------------------------------------------------




 

NUMBER OF SECURITIES OF THE CORPORATION THAT THEY WOULD HAVE RECEIVED HAD THEIR
CLASS A-1 PREFERRED STOCK BEEN CONVERTED INTO COMMON STOCK ON THE DATE OF SUCH
EVENT.

(III)          REORGANIZATIONS, RECAPITALIZATIONS, RECLASSIFICATIONS OR SIMILAR
EVENTS. IF THE COMMON STOCK SHALL BE CHANGED INTO THE SAME OR A DIFFERENT NUMBER
OF SHARES OF ANY OTHER CLASS OR CLASSES OF STOCK OR OTHER SECURITIES OR
PROPERTY, WHETHER BY CAPITAL REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION
OR OTHERWISE, THEN EACH SHARE OF CLASS A-1 PREFERRED STOCK SHALL THEREAFTER BE
CONVERTIBLE INTO THE NUMBER OF SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY
TO WHICH A HOLDER OF THE NUMBER OF SHARES OF COMMON STOCK OF THE CORPORATION
DELIVERABLE UPON CONVERSION OF SUCH SHARES OF CLASS A-1 PREFERRED STOCK SHALL
HAVE BEEN ENTITLED UPON SUCH REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION,
MERGER, CONSOLIDATION OR OTHER EVENT.

(IV)          ADJUSTMENTS FOR DILUTING ISSUES. IN ADDITION TO THE ADJUSTMENT OF
THE CONVERSION PRICES PROVIDED ABOVE, THE CONVERSION PRICE OF THE CLASS A-1
PREFERRED STOCK SHALL BE SUBJECT TO FURTHER ADJUSTMENT FROM TIME TO TIME AS
FOLLOWS:

(A)          Special Definitions.

(1)           “Options” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire either Common Stock or Convertible Securities.

(2)           “Original Issue Date” shall mean the date on which the first share
of Class A-1 Preferred Stock was first issued.

(3)           “Convertible Securities” shall mean securities convertible into or
exchangeable for Common Stock, either directly or indirectly, including the
Class A-1 Preferred Stock.

(4)           “Additional Shares of Common Stock” shall mean all shares of
Common Stock issued (or, pursuant to Section 3(e)(iv)(C) deemed to be issued) by
the Corporation after the Original Issue Date.

(B)           No Adjustment of Conversion Price. No adjustment in the Conversion
Price shall be made pursuant to Section 3(e)(iv)(D) unless the consideration per
share for an Additional Share of Common Stock issued (or, pursuant to
Section 3(e)(iv)(C), deemed to be issued) by the Corporation is less than the
Conversion Price in effect on the date of, and immediately prior to, such issue,
and provided that any such adjustment shall not have the effect of increasing
the Conversion Price to an amount which exceeds the Conversion Price existing
immediately prior to such adjustment.

(C)           Deemed Issuance of Additional Shares of Common Stock. Except as
otherwise provided in Section 3(e)(iv)(A) or 3(e)(iv)(B), in the event the
Corporation at any time or from time to time after the Original Issue Date shall
issue any Options or Convertible Securities or shall fix a record date for the
determination of any holders of any class of securities entitled to receive any
such Options or Convertible Securities, then the maximum number of shares (as
set forth in the instrument relating thereto without regard to any provisions
contained therein for a subsequent adjustment of such number) of Common Stock
issuable upon

A-4


--------------------------------------------------------------------------------




 

the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares of Common Stock issued as of the time of
such issue or, in case such a record date shall have been fixed, as of the close
of business on such record date, provided that in any such case in which
additional shares of Common Stock are deemed to be issued:

(1)           no further adjustment in the Conversion Price shall be made upon
the subsequent issue of Convertible Securities or shares of Common Stock upon
the exercise of such Options or conversion or exchange of such Convertible
Securities;

(2)           if such Options or Convertible Securities by their terms provide,
with the passage of time or otherwise, for any increase or decrease in the
consideration payable to the Corporation, or increase or decrease in the number
of shares of Common Stock issuable, upon the exercise, conversion or exchange
thereof, the Conversion Price computed upon the original issue thereof or upon
the occurrence of a record date with respect thereto, and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease;

(3)           upon the expiration of any such Options or any rights of
conversion or exchange under such Convertible Securities which shall not have
been exercised, the Conversion Price computed upon the original issue thereof or
upon the occurrence of a record date with respect thereto, and any subsequent
adjustments based thereon, shall, upon such expiration, be recomputed as if:

(i)            in the case of Convertible Securities or Options for Common
Stock, the only Additional Shares of Common Stock issued were shares of Common
Stock, if any, actually issued upon the exercise of such Options or the
conversion or exchange of such Convertible Securities, and the consideration
received therefor was the consideration actually received by the Corporation for
the issue of all such Options, whether or not exercised, plus the consideration
actually received by the Corporation upon such exercise, or for the issue of all
such Convertible Securities, whether or not converted or exchanged, plus the
additional consideration, if any, actually received by the Corporation upon such
conversion or exchange; and

(ii)           in the case of Options for Convertible Securities, only the
Convertible Securities, if any, actually issued upon the exercise thereof were
issued at the time of issue of such Options and the consideration received by
the Corporation for the Additional Shares of Common Stock deemed to have been
then issued was the consideration actually received by the Corporation for the
issue of all such Options, whether or not exercised, plus the consideration
deemed to have been received by the Corporation upon the issue of the
Convertible Securities with respect to which such Options were actually
exercised;

(4)           no readjustment pursuant to Section 3(e)(iv)(C)(2) or (3) above
shall have the effect of increasing the Conversion Price to an amount which
exceeds the Conversion Price existing immediately prior to the original
adjustment with respect to the issuance of such Options or Convertible
Securities, as adjusted for any Additional Shares of

A-5


--------------------------------------------------------------------------------




 

Common Stock issued (or, pursuant to Section 3(e)(iv)(C), deemed to be issued)
between such original adjustment date and such readjustment date; and

(5)           in the case of any Option or Convertible Security with respect to
which the maximum number of shares of Common Stock issuable upon exercise or
conversion or exchange thereof is not determinable, the adjustment to the
Conversion Price, if any, shall be initially made based on the minimum number of
such shares with a subsequent adjustment once the maximum number of such shares
becomes determinable.

(D)          Adjustment of Conversion Price Upon Issuance of Additional Shares
of Common Stock. Subject to the limitation set forth in Section 3(e)(iv)(B),
above, except for Options issued pursuant to the Company’s stock option or
compensation plans and Additional Shares of Common Stock issued pursuant to the
conversion or exercise of Convertible Securities outstanding as of the date
hereof, if Additional Shares of Common Stock are issued (or, pursuant to
Section 3(e)(iv)(C), deemed to be issued) for a consideration per share
(computed on an as-converted to Common Stock basis) less than the Conversion
Price in effect on the date of, and immediately prior to, such issue, then and
in such event, such Conversion Price shall be reduced, concurrently with such
issue, to a price (rounded to the nearest cent) determined by multiplying such
Conversion Price by a fraction, (x) the numerator of which shall be the number
of shares of Common Stock outstanding immediately prior to such issue plus the
number of shares of Common Stock which the aggregate consideration received by
the Corporation for the total number of Additional Shares of Common Stock so
issued would purchase at such Conversion Price, and (y) the denominator of which
shall be the number of shares of Common Stock outstanding immediately prior to
such issue plus the number of such Additional Shares of Common Stock so issued.
For the purposes of this Section 3(e)(iv)(D), all shares of Common Stock
issuable upon exercise of outstanding Options, upon conversion of outstanding
Convertible Securities and upon conversion of Convertible Securities following
exercise of outstanding Options therefor, shall be deemed to be outstanding, and
immediately after any Additional Shares of Common Stock are deemed issued
pursuant to Section 3(e)(iv)(C), such Additional Shares of Common Stock shall be
deemed to be outstanding.

(E)           Determination of Consideration. For purposes of this
Section 3(e)(iv), the consideration received by the Corporation for any
Additional Shares of Common Stock issued (or, pursuant to Section 3(e)(iv)(C),
deemed to be issued) shall be computed as follows:

(1)           Cash and Property. Such consideration shall:

(i)            insofar as it consists of cash, be computed at the aggregate
amount of cash received by the Corporation after deducting any commissions paid
by the Corporation with respect to such issuance, but without deduction of any
expenses payable by the Corporation;

(ii)           insofar as it consists of property other than cash, be computed
at the fair market value thereof at the time of such issuance, as determined in
good faith by the Board of Directors of the Corporation; and

A-6


--------------------------------------------------------------------------------




 

(iii)          if Additional Shares of Common Stock are issued (or, pursuant to
Section 3(e)(iv)(C), deemed to be issued) together with other shares or
securities or other assets of the Corporation for consideration which covers
both, be the proportion of such consideration so received, computed as provided
in clauses (i) and (ii) above, as determined in good faith by the Board of
Directors of the Corporation.

 

(2)           Options and Convertible Securities. The consideration received by
the Corporation for Additional Shares of Common Stock deemed to have been issued
pursuant to Section 3(e)(iv)(C), relating to Options and Convertible Securities,
shall be the sum of (x) the total amount, if any, received or receivable by the
Corporation as consideration for the issue of such Options or Convertible
Securities, plus (y) the minimum aggregate amount of additional consideration
(as set forth in the instruments relating thereto, without regard to any
provision contained therein for a subsequent adjustment of such consideration)
payable to the Corporation upon the exercise of such Options or the conversion
or exchange of such Convertible Securities, or in the case of Options for
Convertible Securities, the exercise of such Options for Convertible Securities
and the conversion or exchange of such Convertible Securities.

(F)            CERTIFICATE AS TO ADJUSTMENTS. UPON THE OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT OF THE CONVERSION PRICE PURSUANT TO THIS SECTION 3,
THE CORPORATION AT ITS EXPENSE SHALL PROMPTLY COMPUTE SUCH ADJUSTMENT OR
READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH TO EACH HOLDER OF
CLASS A-1 PREFERRED STOCK TO WHICH SUCH ADJUSTMENT PERTAINS A CERTIFICATE
SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL THE FACTS
UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED. THE CORPORATION SHALL, UPON
THE WRITTEN REQUEST AT ANY TIME OF ANY HOLDER OF CLASS A-1 PREFERRED STOCK,
FURNISH OR CAUSE TO BE FURNISHED TO SUCH HOLDER A LIKE CERTIFICATE SETTING FORTH
(I) SUCH ADJUSTMENTS AND READJUSTMENTS, (II) THE CONVERSION PRICES AT THE TIME
IN EFFECT, AND (III) THE NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF
ANY, OF OTHER PROPERTY WHICH AT THE TIME WOULD BE RECEIVED UPON THE CONVERSION
OF SUCH HOLDER’S CLASS A-1 PREFERRED STOCK.

(G)           NO IMPAIRMENT. THE CORPORATION WILL NOT, THROUGH ANY
REORGANIZATION, RECAPITALIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER,
DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR
SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE OBSERVED
OR PERFORMED HEREUNDER BY THE CORPORATION, BUT WILL AT ALL TIMES IN GOOD FAITH
ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF THIS SECTION 3 AND IN THE
TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT
THE CONVERSION RIGHTS OF THE HOLDERS OF CLASS A-1 PREFERRED STOCK AGAINST
IMPAIRMENT. THIS PROVISION SHALL NOT RESTRICT THE CORPORATION’S RIGHT TO AMEND
ITS AMENDED ARTICLES OF INCORPORATION WITH THE REQUISITE SHAREHOLDER CONSENT.

(H)           NOTICES OF RECORD DATE. IN THE EVENT OF ANY TAKING BY THE
CORPORATION OF A RECORD OF THE HOLDERS OF ANY CLASS OF SECURITIES FOR THE
PURPOSE OF DETERMINING THE HOLDERS THEREOF WHO ARE ENTITLED TO RECEIVE ANY
DIVIDEND OR OTHER DISTRIBUTION, ANY RIGHT TO SUBSCRIBE FOR, PURCHASE OR
OTHERWISE ACQUIRE ANY SHARES OF STOCK OF ANY CLASS OR ANY OTHER SECURITIES OR
PROPERTY OR TO RECEIVE ANY OTHER RIGHT, THE CORPORATION SHALL MAIL TO EACH
HOLDER OF CLASS A-1 PREFERRED STOCK AT LEAST TWENTY (20) DAYS PRIOR TO SUCH
RECORD DATE, A NOTICE SPECIFYING THE DATE ON WHICH ANY SUCH

A-7


--------------------------------------------------------------------------------




 

RECORD IS TO BE TAKEN FOR THE PURPOSE OF SUCH DIVIDEND OR DISTRIBUTION OR RIGHT,
AND THE AMOUNT AND CHARACTER OF SUCH DIVIDEND, DISTRIBUTION OR RIGHT.

(I)            RESERVATION OF STOCK ISSUABLE UPON CONVERSION. THE CORPORATION
SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK SOLELY FOR THE PURPOSE OF EFFECTING THE CONVERSION OF THE
SHARES OF CLASS A-1 PREFERRED STOCK SUCH NUMBER OF ITS SHARES OF COMMON STOCK AS
SHALL FROM TIME TO TIME BE SUFFICIENT TO EFFECT THE CONVERSION OF ALL
OUTSTANDING SHARES OF CLASS A-1 PREFERRED STOCK AND IF AT ANY TIME THE NUMBER OF
AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK SHALL NOT BE SUFFICIENT TO EFFECT
THE CONVERSION OF ALL THEN OUTSTANDING SHARES OF CLASS A-1 PREFERRED STOCK, THE
CORPORATION WILL TAKE SUCH CORPORATE ACTION AS MAY BE NECESSARY TO INCREASE ITS
AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO SUCH NUMBER OF SHARES AS SHALL
BE SUFFICIENT FOR SUCH PURPOSE.

(J)            NOTICES. ANY NOTICE REQUIRED BY THE PROVISIONS OF THIS SECTION 3
TO BE GIVEN TO ANY HOLDER OF CLASS A-1 PREFERRED STOCK SHALL BE DEEMED GIVEN IF
DEPOSITED IN THE UNITED STATES MAIL, POSTAGE PREPAID, AND ADDRESSED TO EACH
HOLDER OF RECORD AT SUCH HOLDER’S ADDRESS APPEARING ON THE CORPORATION’S BOOKS.

4.             COVENANTS. THE CORPORATION IS PROHIBITED FROM TAKING ANY ACTIONS
TO AMEND OR REPEAL ANY PROVISION OF, OR ADD ANY PROVISION TO, THE CORPORATION’S
AMENDED ARTICLES OF INCORPORATION, BYLAWS OR THIS CERTIFICATE OF DESIGNATION, IF
SUCH ACTION WOULD CHANGE ADVERSELY THE PREFERENCES, RIGHTS, PRIVILEGES OR POWERS
OF, OR RESTRICTIONS PROVIDED FOR THE BENEFIT OF, THE CLASS A-1 PREFERRED.

5.             DIVIDENDS.

(A)           THE HOLDERS OF THE OUTSTANDING CLASS A-1 PREFERRED STOCK SHALL BE
ENTITLED TO RECEIVE, OUT OF FUNDS LEGALLY AVAILABLE THEREFORE, CUMULATIVE
DIVIDENDS AT THE ANNUAL RATE OF 6% PER ANNUM OF THE PER SHARE PURCHASE PRICE
($1.10) OF THE CLASS A-1 PREFERRED STOCK. SUCH DIVIDENDS SHALL BE PAYABLE IN
SHARES OF THE COMPANY’S CLASS A-1 PREFERRED STOCK QUARTERLY, ON THE FIFTEENTH
DAY OF OCTOBER, JANUARY, APRIL AND JULY (EACH OF SUCH DATES BEING A “DIVIDEND
PAYMENT DATE”) COMMENCING ON THE DATE OF ISSUANCE, AND SHALL BE PRO-RATED FOR
THE FIRST SUCH QUARTERLY PERIOD IF THE SAME IS LESS THAN 91 (NINETY-ONE) DAYS.
ALL SHARES OF COMMON STOCK SHALL BE VALUED AT THE FAIR MARKET VALUE THEREOF.  AS
USED HEREIN FAIR MARKET VALUE SHALL MEAN IN THE CASE OF STOCK ON A GIVEN DATE,
THE AVERAGE OF THE CLOSING BID PRICES FOR THE COMPANY’S COMMON STOCK FOR THE TEN
TRADING DAYS IMMEDIATELY PRECEDING THE DIVIDEND PAYMENT DATE. SUCH DIVIDENDS
SHALL ACCRUE ON EACH SUCH SHARE COMMENCING ON THE DATE OF ISSUE, AND SHALL
ACCRUE FROM DAY TO DAY, WHETHER OR NOT EARNED OR DECLARED. SUCH DIVIDENDS SHALL
BE CUMULATIVE SO THAT IF SUCH DIVIDENDS IN RESPECT OF ANY PREVIOUS QUARTERLY
DIVIDEND PERIOD SHALL NOT HAVE BEEN PAID ON, THE DEFICIENCY SHALL BE FULLY PAID
ON OR DECLARED AND SET APART FOR SUCH SHARES BEFORE THE CORPORATION MAKES ANY
DISTRIBUTION (AS HEREINAFTER DEFINED) TO THE HOLDERS OF COMMON STOCK. ACCRUED
BUT UNPAID DIVIDENDS SHALL NOT BEAR INTEREST. “DISTRIBUTION” IN THIS SECTION 5
MEANS THE TRANSFER OF CASH OR PROPERTY WITHOUT CONSIDERATION, WHETHER BY WAY OF 
DIVIDEND OR OTHERWISE (EXCEPT A DIVIDEND IN SHARES OF THE CORPORATION) OR THE
PURCHASE OR REDEMPTION OF SHARES OF THE CORPORATION FOR CASH OR PROPERTY (EXCEPT
FOR AN EXCHANGE OF SHARES OF THE CORPORATION OR SHARES ACQUIRED BY THE
CORPORATION FROM EMPLOYEES PURSUANT TO THE TERMS OF ANY EMPLOYEE INCENTIVE PLAN,
AGREEMENT OR ARRANGEMENT) INCLUDING ANY SUCH TRANSFER, PURCHASE OR REDEMPTION BY
A

A-8


--------------------------------------------------------------------------------




 

SUBSIDIARY OF THE CORPORATION. THE TIME OF ANY DISTRIBUTION BY WAY OF DIVIDEND
SHALL BE THE DATE OF DECLARATION THEREOF AND THE TIME OF ANY DISTRIBUTION BY
PURCHASE OR REDEMPTION OF SHARES SHALL BE THE DAY CASH OR PROPERTY IS
TRANSFERRED BY THE CORPORATION, WHETHER OR NOT PURSUANT TO A CONTRACT OF AN
EARLIER DATE; PROVIDED THAT WHERE A NEGOTIABLE DEBT SECURITY IS ISSUED IN
EXCHANGE FOR SHARES THE TIME OF THE DISTRIBUTION IS THE DATE WHEN THE
CORPORATION ACQUIRES THE SHARES IN SUCH EXCHANGE. THE BOARD OF DIRECTORS MAY FIX
A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF CLASS A-1 PREFERRED STOCK
ENTITLED TO RECEIVE PAYMENT OF A DIVIDEND DECLARED THEREON, WHICH RECORD DATE
SHALL BE NO MORE THAN SIXTY (60) DAYS.

(B)           IN ADDITION TO THE DIVIDENDS SPECIFIED IN SUBPARAGRAPH (A) ABOVE,
IF DIVIDENDS ARE DECLARED OR PAID ON THE COMMON STOCK, THEN SUCH DIVIDENDS SHALL
BE DECLARED AND PAID PRO RATA ON THE COMMON STOCK AND THE CLASS A-1 PREFERRED
STOCK, TREATING EACH SHARE OF CLASS A-1 PREFERRED STOCK AS THE GREATEST WHOLE
NUMBER OF SHARES OF COMMON STOCK THEN ISSUABLE UPON CONVERSION THEREOF PURSUANT
TO SECTION 3 ABOVE.

(C)           IF FULL CASH DIVIDENDS ARE NOT PAID OR MADE AVAILABLE TO THE
HOLDERS OF ALL OUTSTANDING SHARES OF CLASS A-1 PREFERRED STOCK, AND FUNDS
AVAILABLE SHALL BE INSUFFICIENT TO PERMIT PAYMENT IN FULL IN CASH TO ALL SUCH
HOLDERS OF THE PREFERENTIAL AMOUNTS TO WHICH THEY ARE THEN ENTITLED, THE ENTIRE
AMOUNT AVAILABLE FOR PAYMENT OF CASH DIVIDENDS SHALL BE DISTRIBUTED AMONG THE
HOLDERS OF THE CLASS A-1 PREFERRED STOCK RATABLY IN PROPORTION TO THE FULL
AMOUNT TO WHICH THEY WOULD OTHERWISE BE RESPECTIVELY ENTITLED, AND ANY REMAINDER
NOT PAID IN CASH TO THE HOLDERS OF THE CLASS A-1 PREFERRED STOCK SHALL CUMULATE
AS PROVIDED IN SUBPARAGRAPH 5(D) BELOW.

(D)           DIVIDENDS SHALL BE PAID TO THE HOLDERS OF RECORD OF THE PREFERRED
STOCK AS THEIR NAMES APPEAR ON THE SHARE REGISTER OF THE CORPORATION UPON A
LIQUIDATION, DISSOLUTION OR WINDING UP PURSUANT TO SECTION 2 ABOVE. IF, ON ANY
DIVIDEND PAYMENT DATE, THE HOLDERS OF THE CLASS A-1 PREFERRED STOCK SHALL NOT
HAVE RECEIVED THE FULL DIVIDENDS PROVIDED FOR IN THE OTHER PROVISIONS OF THIS
SECTION 5, THEN SUCH DIVIDENDS SHALL CUMULATE, WHETHER OR NOT EARNED OR
DECLARED, WITH ADDITIONAL DIVIDENDS THEREON FOR EACH SUCCEEDING FULL DIVIDEND
PERIOD DURING WHICH SUCH DIVIDENDS SHALL REMAIN UNPAID. UNPAID DIVIDENDS FOR ANY
PERIOD LESS THAN A FULL DIVIDEND PERIOD SHALL CUMULATE ON A DAY-TO-DAY BASIS AND
SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR.

6.             VOTING RIGHTS.

(A)           GENERAL. EACH HOLDER OF SHARES OF CLASS A-1 PREFERRED STOCK SHALL
BE ENTITLED TO THE NUMBER OF VOTES EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK
INTO WHICH THE CLASS A-1 PREFERRED STOCK COULD BE CONVERTED AND SHALL HAVE
VOTING RIGHTS AND POWERS EQUAL TO THE VOTING RIGHTS AND POWERS OF THE COMMON
STOCK

(B)           APPROVAL BY HOLDERS OF CLASS A-1 PREFERRED STOCK. THE CORPORATION
SHALL NOT, WITHOUT FIRST OBTAINING THE APPROVAL OF THE HOLDERS OF A MAJORITY OF
THE THEN OUTSTANDING SHARES OF CLASS A-1 PREFERRED STOCK:

(I)            AMEND, WAIVE OR REPEAL ANY PROVISION OF, OR ADD ANY PROVISION TO,
THE CORPORATION’S AMENDMENT ARTICLES OF INCORPORATION OR BYLAWS IF SUCH ACTION
WOULD

A-9


--------------------------------------------------------------------------------




 

ADVERSELY ALTER OR CHANGE IN ANY WAY IN ANY MATERIAL RESPECT THE RIGHTS,
PREFERENCES, PRIVILEGES, OR RESTRICTIONS OF THE CLASS A-1 PREFERRED STOCK;

(II)           ISSUE ANY ADDITIONAL SHARES OF COMMON STOCK, EXCEPT IN CONNECTION
WITH OR PURSUANT TO (X) AN EQUITY FINANCING OF NOT LESS THAT $10,000,000 FOR
CAPITAL RAISING PURPOSES, PROVIDED THAT THE MAJORITY OF SUCH FINANCING IS
PROVIDED BY INVESTORS WHO ARE NOT SHAREHOLDERS OF THE COMPANY AT THE TIME OF
SUCH FINANCING (A “QUALIFIED FINANCING”); (Y) A DEBT FINANCING THAT DOES NOT
REQUIRE A SERIES VOTE UNDER SUBSECTION (V) BELOW; (Z) AN ACQUISITION OR MERGER
APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS WHERE PART OR ALL OF THE
CONSIDERATION FOR SUCH ACQUISITION OR MERGER IS PAID IN CAPITAL STOCK OF THE
COMPANY; (XX) OPTIONS ISSUED IN CONNECTION WITH THE COMPANY’S STOCK OPTION OR
STOCK COMPENSATION PLANS; OR (YY) THE EXERCISE OR CONVERSION OF CONVERTIBLE
SECURITIES OUTSTANDING AS OF THE DATE HEREOF.

(III)          AUTHORIZE, CREATE AND/OR ISSUE ANY CLASS OR SERIES OF EQUITY OR
EQUITY-LINKED SECURITIES THAT IS SENIOR TO THE CLASS A-1 PREFERRED STOCK IN ANY
RESPECT WHETHER BY RECLASSIFICATION OR OTHERWISE;

(IV)          PAY, DECLARE OR SET ASIDE FOR PAYMENT ANY DIVIDENDS OR
DISTRIBUTIONS ON OR PURSUANT TO THE REDEMPTION OF ANY CAPITAL STOCK OF THE
COMPANY EXCEPT AS SET FORTH IN SECTION 5 ABOVE;

(V)           AUTHORIZE, CREATE AND/OR ISSUE ANY DEBT SECURITIES IN ONE
TRANSACTION OR SERIES OF RELATED TRANSACTIONS IN THE AGGREGATE AMOUNT IN EXCESS
OF $10,000,000 OTHER THAN IN CONNECTION WITH THE COMPANY’S CREDIT FACILITIES
WITH LAURUS MASTER FUND LTD. AS SUCH FACILITIES MAY EXIST FROM TIME TO TIME;

(VI)          ALTER THE AUTHORIZED NUMBER OF THE COMPANY’S BOARD OF DIRECTORS,
OTHER THAN (I) INCREASES TO GIVE AN INVESTOR IN A QUALIFIED FINANCING A BOARD
SEAT OR (II) INCREASES TO GIVE A BOARD SEAT TO A SHAREHOLDER WHO HAS ACQUIRED
PREFERRED STOCK OR COMMON STOCK IN CONNECTION WITH A MERGER OR ACQUISITION WHICH
IS VALUED AT LEAST $30,000,000 AND THAT DOES NOT REQUIRE A VOTE UNDER
SUBSECTION (II) ABOVE;

(VII)         EFFECT ANY CONSOLIDATION, SALE OR MERGER OF THE COMPANY OR OTHER
TRANSACTION IN WHICH CONTROL OF THE COMPANY IS TRANSFERRED EXCEPT FOR
TRANSACTIONS IN WHICH THE CLASS A-1 PREFERRED STOCK WILL RECEIVE AT LEAST THE
STATED VALUE MULTIPLIED BY THE NUMBER OF SHARES OF CLASS A-1 PREFERRED STOCK
THAN OUTSTANDING IN CASH OR REGISTERED AND FREELY TRADABLE SECURITIES VALUED AT
THE FAIR MARKET VALUE;

(VIII)        ALTER, AMEND OR CHANGE ANY OF THE PROVISIONS OF THIS CERTIFICATE
OF DESIGNATION; AND

(IX)           REDEEM, REPURCHASE OR DECLARE A DIVIDEND WITH RESPECT TO ANY
SECURITY OF THE CORPORATION, EXCEPT THAT THE CORPORATION MAY REPURCHASE SHARES
OF ITS CAPITAL STOCK ISSUED PURSUANT TO THE CORPORATION’S STOCK COMPENSATION
PLANS.

(C)           ELECTION OF DIRECTOR. THE HOLDERS OF A MAJORITY OF THE OUTSTANDING
SHARES OF CLASS A-1 PREFERRED STOCK SHALL HAVE THE RIGHT VOTING AS A CLASS TO
ELECT ONE MEMBER OF THE COMPANY’S BOARD OF DIRECTORS (THE “PREFERRED DIRECTOR”),
INCLUDING TO FILL A VACANCY AS TO THE

A-10


--------------------------------------------------------------------------------




 

PREFERRED DIRECTOR. ANY PREFERRED DIRECTOR MAY BE REMOVED, WITH OR WITHOUT
CAUSE, BY THE AFFIRMATIVE VOTE OF THE HOLDERS OF A MAJORITY OF THE THEN
OUTSTANDING SHARES OF CLASS A-1 PREFERRED STOCK.

(D)           EXPIRATION OF VOTING RIGHTS. THE PROVISIONS OF PARAGRAPH (B),
SUBSECTIONS (II)-(VI) AND PARAGRAPH (C) OF THIS SECTION 6 SHALL NO LONGER BE IN
FORCE AND EFFECT AT SUCH TIME AS THE AGGREGATE STATED VALUE OF THE SHARES OF
CLASS A-1 PREFERRED STOCK OUTSTANDING IS LESS THAN $250,000.

 

A-11


--------------------------------------------------------------------------------